Title: To George Washington from Guy Carleton, 4 June 1783
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York June 4th 1783
                  
                  The Officer who will have the honor of placing this letter in your hands has my orders to proceed to Canada, with letters from me to Genl Haldimand, and I am to desire your Excellency will be pleased to grant him a passport for that purpose.  I am Sir Your Excellency’s most obedient and most humble Servant
                  
                     Guy Carleton
                     
                  
               